           Case 1:20-cv-00839-CM Document 6 Filed 06/16/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES TRUELL,

                             Plaintiff,
                                                                    20-CV-0839 (CM)
                     -against-
                                                                         ORDER
JOHN/JANE DOE,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in Rikers Island, filed this complaint pro se. By order

dated February 3, 2020, the Court directed Plaintiff to either pay the fees to bring this civil

action, or to request authorization to proceed in forma pauperis (IFP), that is, without

prepayment of fees, by submitting a prisoner authorization. The Court warned Plaintiff that if he

failed to comply, the matter would be dismissed. On June 15, 2020, the Court received from

Plaintiff an amended complaint. To date, Plaintiff has not filed a prisoner authorization.

       The Court will give Plaintiff one more opportunity to comply with the February 3, 2020

order. Within thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or

complete and submit the attached prisoner authorization. If Plaintiff submits the prisoner

authorization, it should be labeled with docket number 20-CV-0839 (CM). 1

       In addition, when Plaintiff filed this complaint, he was detained at the George R. Vierno

Center (GRVC). After mail was returned as undeliverable, the Court learned that he is now

housed at the Otis B. Bantum Center (OBCC). The Court’s docket still shows Plaintiff’s address


       1
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions in forma pauperis as a prisoner, unless he is under
imminent danger of serious physical injury, and must pay the filing fee at the time of filing any
new action.
               Case 1:20-cv-00839-CM Document 6 Filed 06/16/20 Page 2 of 4



to be GRVC. Accordingly, Plaintiff must fill out and return the attached change of address form.

Plaintiff’s address will not be changed on the Court’s docket unless he submits the change of

address form. 2

                                             CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff at the following

address: James Truell, 8951901178, Otis B. Bantum Center, 1600-00 Hazen Street, East

Elmhurst, New York, 11370, and note service on the docket.

             No summons shall issue at this time. If Plaintiff complies with this order, the case shall

be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to comply

with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:        June 16, 2020
              New York, New York

                                                               COLLEEN McMAHON
                                                           Chief United States District Judge




         2
         Plaintiff has other cases pending in this District, and each docket is showing a different
address. Plaintiff is reminded of his obligation to notify the Court in writing if his address
changes, and that the Court may dismiss matters before it if Plaintiff fails to do so.

                                                     2
               Case 1:20-cv-00839-CM Document 6 Filed 06/16/20 Page 3 of 4




                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK



(List the full name(s) of the plaintiff(s)/petitioner(s).)                       _____CV_________ (_____)(_____)

                                  -against-                                     NOTICE OF CHANGE OF
                                                                                ADDRESS



(List the full name(s) of the defendant(s)/respondent(s).)



I hereby notify the Court that my address has changed to the following:




Date                                                                Signature


Name (Last, First, MI)                                                             Prison Identification # (if incarcerated)


Address                                                      City                            State           Zip Code


Telephone Number                                                    E-mail Address (if available)




Rev. 8/15/14
               Case 1:20-cv-00839-CM Document 6 Filed 06/16/20 Page 4 of 4



                                    U NITED S TATES D ISTRICT C OURT
                                  S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff/petitioner)
                                                                       CV                             (       )(        )
                            -against-                      (Provide docket number, if available; if filing this with your
                                                           complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


                                          PRISONER AUTHORIZATION
By signing below, I acknowledge that:
(1) because I filed this action as a prisoner, 1 I am required by statute (28 U.S.C. § 1915) to pay
    the full filing fees for this case, even if I am granted the right to proceed in forma pauperis
    (IFP), that is, without prepayment of fees;
(2) the full $350 filing fee will be deducted in installments from my prison account, even if my
    case is dismissed or I voluntarily withdraw it.

I authorize the agency holding me in custody to:
(1) send a certified copy of my prison trust fund account statement for the past six months
    (from my current institution or any institution in which I was incarcerated during the past
    six months);
(2) calculate the amounts specified by 28 U.S.C. § 1915(b), deduct those amounts from my
    prison trust fund, and disburse those amounts to the Court.

This authorization applies to any agency into whose custody I may be transferred and to any
other district court to which my case may be transferred.



Date                                                      Signature



Name (Last, First, MI)                                                   Prison Identification #



Address                                            City                             State          Zip Code



1
  A “prisoner” is “any person incarcerated or detained in any facility who is accused of, convicted of,
sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or conditions of
parole, probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).
SDNY Rev. 10/26/16
